Order entered September 9, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00456-CV

                  IN THE INTEREST OF K.D.S.P., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-00042

                                      ORDER

      Before the Court is appellee’s September 6, 2022 motion for an extension of

time to file its brief. We GRANT the motion and extend the time to September

13, 2022. We caution appellee that further extension requests in this accelerated

appeal involving the termination of parental rights will be disfavored.


                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE